DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant election is shown in the reply filed on 12/16/2020.

Information Disclosure Statement
The IDS statements have been acknowledged in the previous office action.


	Claim Status
Claim 1 has been amended; support for claim 1 is found in Figure 4.
Claims 2-3 and 8-11 have been withdrawn.
Claims 1 and 4-7 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US-20110287286-hereinafter Ahn) in view of Kimoto et al. (US 6278259-hereinafter Kimoto).


Regarding claim 1, Ahn teaches an electrode assembly comprising a first electrode (11), a second electrode (12), and a separator (13),
a case that accommodates the electrode assembly (case 40), and comprises an open side ([0043]; Open side could be the first side 40a); and
a cap plate coupled to the open side of the case ([0043]; cap plate 30), the cap plate comprising a plurality of vent portions configured to be ruptured by an internal pressure of the case (plurality of vent portions (390a and 390a1 or 490a and 490a1 etc.) as shown by Figures 6B-6D) 
wherein the plurality of vent portions are arranged along a length direction of the cap plate (Figure 6). The film units 90-1290 are adhered to the cap plate 30 ([0065]) and can be considered a unitary piece or as an extension of the cap plate and spaced apart from each other (Ahn Figure 6D, vent portions 490a and 490a1 are spaced out from one another).
Ahn fails to teach of multiple safety vent break lines 30a1 that rupture and are spaced out from each other. While Ahn does teach the film unit having multiple sections that can be read as the vent portions, Ahn fails to teach of having multiple safety vents that are independent of one another.

Kimoto discloses a battery pack having a plurality of battery modules with safety vents for discharging gas. Kimoto teaches of the battery modules being provided with safety vents having discharge outlets for releasing gas therethrough from the battery modules when the internal pressure of a battery module reaches a predetermined value (Kimoto Col. 2 lines 8-15). Kimoto is being read that multiple vents can be used to effectively discharge gas throughout each of the battery modules.

Therefore it would have been obvious as of the effective filing date to incorporate the teachings of Kimoto into Ahn battery such that multiple vents are included within the cap plate and are spaced out 

Regarding claim 4, modified Ahn teaches all of the claim limitations of claim 1. Ahn further teaches wherein each vent portion comprises a break portion having a first notch configured to be ruptured by the internal pressure ([0071]; Figure 6C; 390a1); and
a no-break portion coupled with the break portion ([0071]; Figure 6C; 390a2 and no break portion parallel to 390a2 shown below),
wherein, when the break portion is ruptured, a gas is discharged to a direction that faces toward the break portion from the no-break portion in each vent portion ([0069] gas released in direction away from the no-break portion).

    PNG
    media_image1.png
    287
    562
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    163
    389
    media_image2.png
    Greyscale


Regarding claim 5, modified Ahn teaches all of the claim limitations of claim 4. Ahn further teaches wherein a second notch that is straight-lined is coupled with the first notch (Ahn Figure 6B below), the second notch having a depth that is smaller than that of the first notch in the no-break portion (no-break portion will have a smaller notch than the break portion or else the no-break portion would break), and
wherein the second notch becomes a rotation shaft of the break portions when the first notch is ruptured (rotation is seen in Figure 6B below). The film unit is considered a unitary piece and can be seen as an extension of the cap plate and vent portions.
The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

    PNG
    media_image3.png
    251
    536
    media_image3.png
    Greyscale



Regarding claim 6, modified Ahn teaches all of the claim limitations of claim 4. Ahn further teaches an electrode terminal that protrudes from the cap plate and is electrically coupled with the electrode assembly (Ahn Figure 1; terminals 21 and 22),
wherein, in the vent portion, a direction that faces toward the break portion from the no-break portion is set to avoid the electrode terminal (Figures 6B and 6C; gas released in direction away from the terminals).

Regarding claim 7, modified Ahn teaches all of the claim limitations of claim 6. Ahn further teaches wherein the electrode terminal is provided as a pair electrode terminals that are respectively located at opposite ends of the cap plate (Ahn Figure 1), and 
wherein the plurality of vent portions are between the pair of electrode terminals (Figures 6B and 6C) and the direction that faces toward the break portion from the no-break portion is set to face a center of the cap plate in each vent portion (Figure 6B).






Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that Ahn fails to provided multiple vent portions is not persuasive. While, Ahn only describes one vent, the film units are taken to be an extension of the vent and can create two exhaust paths that would exhaust gas in opposite directions, see modified Figure 6C above. In view of this argument, the examiner provided an additional reference that teaches multiple vents are possible and through a simple modification, multiple vents can be on the cap plate to have a better relieve pressure from inside of the battery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727